Citation Nr: 1443032	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-26 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to September 14, 2009, as 50 percent disabling prior to May 11, 2012, and as 70 percent disabling thereafter.

3.  Entitlement to an effective date prior to May 11, 2012, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to June 1993. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of VA's Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD, and assigned a 30 percent rating effective December 23, 2008, denied a claim for service connection for CFS, and granted an increased rating for PTSD from 30 percent to 50 percent, with an effective date of September 14, 2009.  In October 2013, the RO granted a TDIU, with an effective date of May 11, 2012.  

The Veteran appealed the issues of service connection for CFS, entitlement to an increased rating for PTSD, and entitlement to an earlier effective date for his TDIU.  In September 2012, the RO granted the Veteran's claim for an increased rating for PTSD, to the extent that it increased his rating from 50 percent to 70 percent, with an effective date of May 11, 2012.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In March 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who was designated by the Chairman of the Board to conduct the hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).
The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In March 2014, prior to the promulgation of a decision in the appeal, the Board received a statement from the appellant that he desired to withdrawal his appeal on the issue of entitlement to service connection for chronic fatigue syndrome.

2.  Prior to September 14, 2009, the Veteran's PTSD is shown to have been manifested by symptoms that include nightmares, flashbacks, and irritability; his psychiatric disorder is not shown to have resulted in occupational and social impairment with reduced reliability and productivity.

3.  For the period from September 14, 2009 to May 11, 2012, the Veteran's PTSD is shown to have been manifested by symptoms that include nightmares, irritability, anger, and sleep impairment; the Veteran's PTSD and major depressive disorder is not shown to have resulted in occupational and social impairment with deficiencies in most areas. 

4.  As of May 11, 2012, the Veteran's PTSD is shown to have been manifested by symptoms that include nightmares, irritability, and social withdrawal, but not total occupational and social impairment.  

5.  Prior to May 11, 2012, the Veteran was service-connected for PTSD, evaluated as 50 percent disabling, a gastrointestinal disturbance due to an undiagnosed illness, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling, and left ear hearing loss, evaluated as noncompensable (0 percent disabling); his combined evaluation was 70 percent.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Prior to September 14, 2009, the criteria for an evaluation in excess of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013). 

3.  For the period from September 14, 2009 to May 11, 2012, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013).

4.  As of May 11, 2012, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013).

5.  The criteria for an effective date prior to May 11, 2012 for TDIU have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The issue of service connection for chronic fatigue syndrome was denied in January 2011.  The Veteran perfected his appeal with regard to that issue in September 2011.  However, in a statement received in March 2014, the Veteran stated that he desired to withdraw his appeal on that issue.  See "statement in support of claim" (VA Form 21-4138), received in March 2014.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant has withdrawn this appeal on the issue of entitlement to service connection for chronic fatigue syndrome.  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for chronic fatigue syndrome, and it is dismissed.


II.  Increased Rating

The Veteran contends that an increased rating is warranted for his service-connected PTSD.  During his hearing, held in March 2014, he asserted that he has such symptoms as nightmares and sleep disturbance, and that prior to his motorcycle accident in August 2008, he had worked up to 70 hours a week to manage his symptoms.  

In May 2009, the RO granted service connection for PTSD, evaluated as 30 percent disabling.  In September 2009, he filed a claim for an increased rating.  In January 2011, the RO granted the Veteran's claim, to the extent that it increased his rating from 30 percent to 50 percent, with an effective date of September 14, 2009.  The Veteran appealed the issue of entitlement to an increased rating.  In September 2012, the RO granted the Veteran's claim, to the extent that it increased his rating from 50 percent to 70 percent, with an effective date of May 11, 2012.  

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection. 

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing The American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32).

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

With regard to the history of the disability in issue, the Veteran served in Operation Desert Storm, and his awards include the Combat Infantryman Badge.  In August 2008, the Veteran underwent extensive treatment for injuries related to a motor vehicle accident (MVA), to include pelvic, spine, calcaneal, and facial fractures.  A computerized tomography (CT) scan of the brain noted a probable subarachnoid hemorrhage, and fractures of the superolateral left orbit and adjacent lower left frontal bone.  He is first shown to have received treatment for psychiatric symptoms in 2009, at which time he was assigned a diagnosis of an adjustment disorder, with an onset in August 2008.  A January 2009 VA general medical examination report noted complaints of short-term memory loss following his August 2008 MVA, with no long-term memory loss.  The diagnoses noted that there were no clinical or objective indicators of memory loss.  He was afforded a diagnosis of PTSD in a February 2009 VA PTSD examination report, with an Axis V diagnosis of a GAF score of 60.  See 38 C.F.R. § 4.1 (2013).

A.  Prior to September 14, 2009

The medical evidence consists of VA progress notes, which show that the Veteran primarily received treatment for orthopedic symptoms related to his August 2008 motorcycle accident.  There were notations that he complained of nightmares.  The reports indicate that his medications included Doxepin HCL once a night for sleep symptoms, and Bupropion, twice a day (after the first week), and citalopram, once a day, for "mood."  His diagnoses were adjustment disorder with depressed mood.  

Upon VA examination in February 2009, it was noted that he was not working due to injuries sustained in his motorcycle accident, which required a four-month hospitalization and affected his short-term memory and concentration.  He denied prior psychiatric treatment of any kind.  He was appropriately groomed and dressed.  Speech was loud, but clear, coherent and goal-directed.  Thought process was linear and devoid of delusional content.  Long-term memory was within normal limits.  No suicidal or homicidal ideation.  PTSD was diagnosed with a GAF of 60.  The clinician noted that the Veteran was experiencing mild to moderate level of impairment in social and occupational functioning.  

The Board finds that an evaluation in excess of 30 percent is not warranted prior to September 14, 2009.  The Veteran's symptoms are not sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than a 30 percent rating.  The medical evidence shows that he complained of nightmares.  There are no GAF scores during the time period in issue, and the Veteran was not receiving psychotherapy.  In summary, prior to September 14, 2009, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are the other PTSD symptoms shown to have resulted in such impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).  Notably, the Veteran's deficiencies in short-term memory and concentration were attributed to his motorcycle accident.  The Board therefore finds that the Veteran's symptoms were not of such severity to approximate, or more nearly approximate, the criteria for a rating in excess of 30 percent under DC 9411 prior to September 14, 2009.  See 38 C.F.R. § 4.7.


B.  September 14, 2009 to May 11, 2012

The medical evidence includes VA progress notes, which show that the Veteran was treated for psychiatric symptoms, with findings tending to show that he was alert and oriented, with intact cognition, sound judgment, a generally linear and logical thought process, and no gross abnormalities in thought content.  The Veteran denied audio or visual hallucinations, and delusional beliefs.  Speech was productive and goal-directed.  Memory was grossly intact for recent and remote events.  More specifically, an October 2010 report notes that he denied nervousness, anxiety, depression, or suicidal ideation.  A November 2010 report notes that his judgment and insight were "uncertain," and "not necessarily grossly impaired overall but reports of shooting wall in reaction to erroneous intruder recently does raise obvious concerns."  The Veteran complained of nightmares.  In November 2010, the Veteran agreed to try psychotherapy.  He was noted to be at low risk for suicidal behavior at that time.  A December 2010 report notes mild cognitive deficits due to his 2008 MVA.  A March 2011 report notes complaints of nightmares, with a GAF score of 51.  In September 2011, the Veteran reported that his nightmares had improved; he was noted to have two nightmares per week.  The GAF score was 55.  A November 2011 report notes that he was a moderate risk for suicidal behavior.   He expressed suicidal thoughts, but denied homicidal ideation, and audio or visual hallucinations.  Thoughts were goal-directed, and not psychotic.   

A private evaluation report, dated in January 2010, notes a history of a traumatic brain injury, and other injuries, related to an August 2008 MVA, with a history of five post-accident surgeries and three months of hospitalization.  He was noted to be taking Celexa for depression, Doxepin for sleep and depression, and several pain medications.  He complained of symptoms that included depression, and problems with concentration and memory.  He also reported sleep difficulties and nightmares, with occasional crying episodes and generalized sadness, with diminished self-esteem, self-worth, and self-confidence.  He said that he easily became aggressive and frustrated.  It was noted that a good friend assisted him with routine chores and duties around the home.  On examination, he was oriented to person, place, and situation.  Thought processes were a bit dull, but intact.  Associations were a bit simple, but intact.  He became angry and resentful when talking about his pain.  Memory was grossly intact.  There were no hallucinations, delusions, or psychotic symptoms.  Overall, he was noted to have depression and anxiety that were reactive to his pain, with poor coping skills and adaptive behaviors.  The Axis I diagnoses were major depressive disorder, anxiety disorder (with generalized anxiety and possible post-traumatic stress disorder features), and somatoform disorder (pain disorder associated with both psychological factors and a general medical condition).  The Axis V diagnosis was a GAF score of 50.  The examiner noted that he was expected to have difficulty maintaining concentration and attention over time, being distracted by both physical and psychological symptoms.  His limited intelligence was expected to compound his concentration deficits.  He was also expected to have difficulty accepting instructions and responding appropriately to criticism from supervisors.  He was noted to be highly reactive with considerable anger and resentment, with marginal temper and impulse control.  Due to cognitive slowing he was expected to have difficulty responding appropriately to changes in the workplace.  

A decision of the Social Security Administration (SSA), dated in February 2010, shows that the Veteran claimed that he was disabled due to a broken pelvis, leg, fractures skull, and broken wrist, all injuries related to a motor vehicle accident.  The SSA determined that he was disabled, with a primary diagnosis of disorders of back (discogenic and degenerative), and a secondary diagnosis of osteoarthritis and allied disorders.  

A VA PTSD examination report, dated in December 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran complained of intrusive recollections of combat occurring almost hourly at times, and sleep difficulties.  He said that he had tried to choke his girlfriend while sleeping, and that she therefore slept in another bed, and that he had shot at his door while sleeping.  He reported having depression and anger, feeling detached and hopeless, having "episodes of violence," difficulty concentrating, hypervigilance, panic attacks, and losing interest in prior hobbies and activities.  He denied suicidal thoughts.  The report notes the following: the Veteran had been using Wellbutrin for two years, with no past psychiatric treatment.  He lived alone, and was divorced.  He has not worked since his 2008 MVA.  On examination, he was somewhat unkempt, and was anxious, weary, and restless.  Thoughts were organized, with some circumstantiality.  He denied suicidal and homicidal ideation.  Short term memory was impaired.  Insight and judgment were moderately impaired.  The Axis I diagnosis was PTSD, chronic.  The Axis V diagnosis was a GAF score of 45.  

A lay statement from R.C., revived in February 2011, states that the Veteran has sleep disturbance, that he has fallen asleep at red lights while driving, and that he has symptoms that include a poor memory.  

Two lay statements, received on May 1, 2012, show that the authors assert that the Veteran has sleep disturbance, and difficulty being around people.

The Board finds that a rating in excess of 50 percent is not warranted for the period from September 14, 2009 to May 11, 2012.  The Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  The symptoms of his PTSD more closely resemble the criteria for not more than a 50 percent rating.  The Veteran did not enter psychotherapy until November 2010, over a year into the time period in issue, and the findings thereafter tend to show that he was alert and oriented, with mixed findings as to impairment of short-term memory, and cognition, but no findings to show more than mild impairment.  There is no evidence of audio or visual hallucinations, delusional beliefs, psychotic symptoms, or homicidal ideation.  No significant deficits in speech are shown.  Insight and judgment were moderately impaired.  Beginning in November 2011, there is evidence of moderate risk for suicidal ideation, with no evidence of plan or intent.  The Veteran's GAF scores have ranged between 45 and 55, which indicate moderate to serious symptoms.  In summary, there is insufficient evidence of such symptoms as suicidal ideations, obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, nor are there other psychiatric symptoms shown to have resulted in the required degree of impairment.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 50 percent under DC 9411 for the period from September 14, 2009 to May 11, 2012.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

C.  As of May 11, 2012

A VA PTSD disability benefits questionnaire (DBQ), dated in May 2012, indicates that the examination was performed on May 11, 2012.  This report shows that the Veteran reported that he had no significant changes in his living situation, and that he had a girlfriend of two years, who helped him with his activities of daily living, and slept on his couch.  He reported that he was currently on disability for multiple injuries related to a motorcycle accident.  He complained that his psychiatric symptoms had gotten worse "because he had more time on his hands."  He stated that his medications sometimes decreased his nightmares and helped him sleep.  He was noted to have symptoms that included anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 45.  

VA progress notes show that in June 2012, the Veteran broke his lamp while sleeping, and there are some complaints of passive suicidal ideation, without intent or plan.  The June 2012 report notes that insight was fair, and thought processes were linear, logical, and goal-directed.  There were some vague auditory hallucinations.  In July 2012, the Veteran reported that his mood had improved.  In August 2012, he denied suicidal thoughts, and was noted to have normal and coherent thought processes, with no suicidal or violent thought content.  See also December 2012 report.  In October 2012, he reported that he was getting along a lot better, with one or two nightmares per week.  An August 2013 report notes that he complained of nightly nightmares, and hypervigilance.  On examination, he was alert and oriented times three, and logical and coherent.  He had good judgment, insight, attention, and concentration, although he was highly anxious.  Overall, this evidence tends to show that he was alert and attentive, with normal speech, no perceptual disturbances, and normal and coherent thought processes with no unusual thought content, and that he denied audio or visual hallucinations, and suicidal or homicidal ideation.  His thinking style was organized.  There are three GAF scores of 45.  

A VA PTSD disability benefits questionnaire (DBQ), dated in April 2013, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran lives alone, although he has been dating someone for three years, and describes the relationship as fair, with irritability and withdrawing behavior.  He reported having a poor relationship with his son, with no contact in three years.  He had two close friends he sees once every five to six months, and they talk one to two times per month.  He watched a lot of television and spent time in his yard, and reads.  He sees his girlfriend daily, and they eat out once every two to three weeks.  The Veteran was noted to have chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner stated that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment, and that it resulted in moderate to considerable difficulty with respect to his ability to do so given problems with irritability, concentration, sleep, and difficulty relating to others.  He would perform best in a job with very limited contact with others, with few interruptions, and with few competing job demands.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 53.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  

A statement from a VA mental health specialist, E.M., Pharm. D., dated in July 2013, states that she has been treating the Veteran since March 2012.  She states that the Veteran has symptoms that include insomnia, frequent and severe nightmares, irritability, and depressed mood, that he infrequently leaves his home, and that he is unable to work.  

A lay statement from R.C., received in November 2012, essentially states that the Veteran is very angry and agitated.  

The Board finds that a rating in excess of 70 percent is not warranted.  In June 2012, there was some evidence of passive suicidal ideation, without intent or plan, and some vague auditory hallucinations.  In July 2012, the Veteran reported that his mood had improved; there is no evidence of these symptoms thereafter.  The Veteran's GAF scores have ranged from 45 to 53, which is evidence of moderate to serious symptoms.  The April 2013 VA PTSD DBQ shows that the examiner indicated that the Veteran's symptoms were productive of "occupational and social impairment with reduced reliability and productivity."  This phrase corresponds to the criteria for no more than a 50 percent evaluation under DC 9411.  In this regard, the GAF score was 53, which indicates no more than moderate symptoms.  The examiner further concluded that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment.  See Sellers v. Principi, 372 F.3d. 1318, 1324 (Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  In this regard, although the Board has considered the July 2013 statement of E.M., that evidence is insufficiently probative to outweigh the other evidence of record, which includes more detailed and extensive evidence of psychiatric findings.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (declining to adopt the "treating physician rule").  In summary, there is insufficient evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name, nor are the other demonstrated psychiatric symptoms shown to have resulted in the required level of impairment in most of the referenced areas.  Vazquez-Claudio.  The evidence of record is insufficient to show total occupational and social impairment as a result of his service-connected PTSD.  Sellers.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a rating in excess of 70 percent under DC 9411.  See 38 C.F.R. § 4.7. 


D.  Conclusion

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most  probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116 .

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected PTSD, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115 . 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss work, or that it has resulted in any hospitalizations.  The evidence indicates that the Veteran is disabled due to physical injuries related to a post-service MVA in August 2008.  While there is evidence of cognitive impairment resulting from this accident, these symptoms have been considered in his ratings, and they are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claim, the Board has considered the determination in Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted. 

The Board notes that in October 2013, the RO granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective May 11, 2012.  The evidence of record shows that the Veteran is unemployable due to injuries from an August 2008 MVA.  There is no evidence of unemployability due to psychiatric symptoms, thus it is inappropriate for the Board to take jurisdiction over a TDIU issue (other than the effective date issue discussed infra) for the period prior to May 11, 2012.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


III.  Earlier Effective Date - TDIU

The Veteran asserts that he is entitled to an effective date prior to May 11, 2012 for an award of a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  He argues that he could not work due to his service-connected symptoms prior to that date.

In October 2013, the RO granted a TDIU, with an effective date of May 11, 2012.  That same month, a statement of the case was issued on the earlier effective date issue, although a notice of disagreement was not received until the following month.  During his hearing, held in March 2014, the Veteran's representative stated that the Veteran desired to "preserve his appeal" on the effective date issue.  Under the circumstances, the issue of entitlement to an earlier effective date for a TDIU is currently on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009) see also Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written.  
The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1). 

The law provides an exception to this general rule governing claims "for increase" which exception governs awards "of increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). 

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided that the claim is received within one year after the increase)."  Id.  The Court further stated that the phrase "otherwise, date of receipt of claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.; see also VAOPGCPREC 12-98 at 2.  That is, because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the effective date of an award of increased disability compensation, the effective date for increased disability compensation is the date on which the evidence establishes that a veteran's disability increased, if the claim is received within one year from such date.  The effective date of an increased rating would be the date of claim only if the claim is not received within the year following the increase in disability, as explained in Harper.  VAOPGCPREC 12-98 at 3. 

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

In May 2009, the RO inter alia granted service connection for PTSD.  In August 2009, the RO inter alia granted service connection for left ear hearing loss.  

On September 14, 2009, the RO received the Veteran's claim for an increased rating for PTSD.  There is no evidence to show that a claim, formal or informal, for TDIU, or an increased rating claim, was received at any time prior to September 14, 2009.  See 38 C.F.R. §§ 3.155, 3.157.

For the period from September 14, 2009 to May 11, 2012, the Veteran was service-connected for PTSD, evaluated as 50 percent disabling, a gastrointestinal disturbance due to an undiagnosed illness, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling, and left ear hearing loss, evaluated as noncompensable (0 percent disabling); his combined evaluation was 70 percent.

The medical evidence has been discussed in Part II.  Briefly stated, in August 2008, the Veteran underwent extensive treatment for injuries related to a motor vehicle accident (MVA), to include pelvic, spine, calcaneal, and facial fractures.  A computerized tomography (CT) scan of the brain noted a probable subarachnoid hemorrhage.  A February 2010 SSA decision shows that that agency determined that the Veteran was disabled, with a primary diagnosis of disorders of back (discogenic and degenerative), and a secondary diagnosis of osteoarthritis and allied disorders.  Prior to November 2010, the Veteran primarily received treatment for orthopedic symptoms related to his August 2008 MVA, although he received medications for sleep symptoms and mood.  A December 2010 VA PTSD examination report noted that the Veteran had been using Wellbutrin for two years, with no past psychiatric treatment.  He lived alone, and was divorced, and he had not worked since his 2008 MVA.  The Axis I diagnosis was PTSD, chronic.  The Axis V diagnosis was a GAF score of 45.  Thereafter, VA progress notes show that the Veteran's GAF scores ranged between 45 and 55, which indicate moderate to serious symptoms.  

The Board finds that an earlier effective date for TDIU is not warranted.  The Veteran is shown to be disabled and unemployable due to residuals of injuries related to his August 2008 MVA.  Although he received ongoing treatment for psychiatric symptoms between November 2010 and May 11. 2012, there is no medical opinion to the effect that the Veteran was unemployable prior to May 11, 2012, due to service-connected symptoms of any disability.  There is no evidence to show that he was hospitalized for service-connected symptoms during the time period in issue.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In an unappealed and final decision, issued on May 18, 2009, the RO granted service connection for PTSD, evaluated as 30 percent disabling.  38 U.S.C.A. § 7105(c).  On September 14, 2009, the Veteran filed his claim for an increased rating for PTSD.  Under the circumstances, the veteran may be eligible to receive an effective date for TDIU as early as May 19, 2009, if it is factually ascertainable that the criteria for TDIU were met as of that date.  See 38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  However, for the period from May 19, 2009 to September 14, 2009, the Veteran's combined rating was 60 percent, and he did not meet the percentage requirements of 38 C.F.R. § 4.16(a) for TDIU.  Therefore, the claim for an earlier effective date for a TDIU prior to September 14, 2009, must be considered under the criteria of 38 C.F.R. § 4.16(b) (2013).  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation and Pension Service for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2013). 

Ordinarily, VA's Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) than for purposes of a TDIU claim under 38 C.F.R. § 4.16.  While 38 C.F.R. § 3.321(b)(1) requires marked interference with employment, 38 C.F.R. § 4.16 requires evidence of unemployability.  Kellar v. Brown, 6 Vet. App. 157 (1994).

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

For the period from May 19, 2009 to September 14, 2009, there is no competent opinion to show that the Veteran's service-connected disabilities rendered him unemployable.  Rather, the evidence shows that although the Veteran was unemployable during the time period at issue, it was due to nonservice-connected orthopedic symptoms related to an August 2008 MVA.  See e.g., February 2010 SSA decision.  There is no evidence to show that the Veteran was hospitalized due to service-connected symptoms during this time.  The Veteran was not receiving psychotherapy during this time, nor does the record contain findings warranting a referral for an extraschedular rating.  The Board therefore finds that there was no unusual or exceptional disability pattern that would render the application of the regular rating criteria impractical, that the evidence does not show that the symptomatology associated with the Veteran's service-connected conditions is not wholly contemplated by the criteria utilized to assign the Veteran's current and past evaluations, and that a referral for an extraschedular rating is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

IV.  Duties to Notify and Assist

With regard to the claim for an earlier effective date for a TDIU, a VCAA notice need not be provided, where, as here, the claim involves an earlier effective date, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in November 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records, and records from the Social Security Administration.  The Veteran has been afforded three examinations during the time period on appeal.  

In March 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2014 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the severity of the disability in issue.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 



ORDER

The appeal of the issue of entitlement to service connection for chronic fatigue syndrome is dismissed.  

Prior to September 14, 2009, a rating in excess of 30 percent for service-connected PTSD is denied.

For the period from September 14, 2009 to May 11, 2012, a rating in excess of 50 percent for service-connected PTSD is denied.

As of May 11, 2012, a rating in excess of 70 percent for service-connected PTSD is denied.

Entitlement to a TDIU prior to May 11, 2012, is denied.


____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


